Title: To George Washington from Samuel Huntington, 20 April 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia April 20. 1780
          
          By various Accounts from the West Indies it seems to be beyond a Doubt that some twelve Ships of the Line, seven Frigates and, a Number of Transports with Land Forces some Accounts say 10.000 from France are arrived at Martinique.
          I have the honour to transmit your Excellency the Extract of a Letter enclosed which was intercepted by an American Cruizer to the Southward.
          The Plan adopted by the Enemy as mentioned in the Extract when compared with their late Movements seems highly probable.
          Your two Letters of the 17th were this Day received and laid before Congress. I have the honour to be with the highest Respect your Excelly’s hbble servant.
          
            Sam. Huntington
          
        